DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: line 5 recites “each motor winding unit”, this is improper antecedent basis and should recite “each of the motor winding units”.  Line 7 recites “wherein each separate phase supply line”, this is improper antecedent basis and should recite “wherein each of the separate phase supply lines”.  Line 8 recites “a respective motor winding unit” this should recite “the respective motor winding unit”.
Claim 4 recites “each motor winding unit” and “each phase supply line driving unit”, both recitations lack proper antecedent basis and should recite “each of the motor winding units” and “each of the phase supply line driving units.”
Claim 12 recites “each motor winding unit” (line 6), “each separate phase supply line” (lines 7-8) and “phase supply line driving unit (lines 17-18).   Each are improper antecedent basis and should be amended to recite “each of the motor winding units”, “each of the separate phase supply lines” and “the phase supply line driving unit(s)”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing how the measuring units are configured to measure induced counter electromagnetic force and CEMF for motor winding units not driven, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In this case both paragraphs 0015 and 0060 state that he measuring units are configured to measure induced counter electromagnetic force and CEMF for motor winding units not driven however no definitions or examples, equations, measured variables etc. are provided as to how the measuring unit is specifically configured to allow for the induced counter electromagnetic force and/or the CEMF to be determined.  
No prior art will be used against claim 6, this is not an indication of allowable subject matter. This is an indication of the specification lacking adequate disclosure to enable the examiner to perform a proper search related to these claim limitations. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “comprises three motor winding units” and “corresponding phase supply line”.  Claim 3 depends from claim 1 and it is unclear/indefinite as to if these are new motor winding units and supply lines or the same motor winding units and supply lines.  If they are the same, the claim is redundant and does not appear to further limit claim 1 in any way.  If they are different, separate and distinct then they are not supported by the specification.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schob US 6,278,251.
Regarding claims 1 and 15: Schob discloses a blood pump system (“blood pump”, column 4, line 5); an electrical motor 1 (figures 1-3 “rotary drive 1”, column 4, lines 25-27” and, “The rotary drive in accordance with the invention, with its design which is at least two-phased in its fault-free normal condition, is a permanent 
Regarding claim 2:  Schob discloses the electrical motor is a permanent magnet excited synchronous motor (column 2, lines 51-55 “permanent magnetically excited rotary field motor, thus, in particular, a permanent magnetically excited synchronous or brushless d.c. motor”).  
Regarding claim 3: Schob discloses that the electrical motor comprises three motor winding units 31/32/33 (figures 1-2), which are connected to a corresponding phase line Ia/Ib/Ic (figures 1-2). 
Regarding claim 4: Schob discloses a motor controller 42 (figures 1-2) for driving and controlling the electric motor (column 5, lines 10-12), the motor controller 42 (figures 1-2) comprises corresponding phase line driving units 41a/41b/41c (figures 1-2) for each winding unit, wherein each phase supply line driving unit is connected through 
Regarding claim 5:  Schob discloses that each of the phase supply line driving units 41a/41b/41c (figures 1-2) is implemented by two corresponding half-bridge units (as can be seen in figure 2 there are two half-bridges) configured to be switchable for cooperative control (column 6, lines 62-67).
Regarding claim 7:  Schob discloses that the motor controller 42 (figures 1-2) comprise a control unit (“speed of rotation regulator”, column 5, lines 53-67) configured to control the phase supply line driving units 41a/41b/41c (figures 1-2) to operate the electrical motor (column 5, lines 53-67).
Regarding claim 8:  Schob discloses that the control unit  (“speed of rotation regulator”, column 5, lines 53-67) is configured to detect a fault (column 5, lines 53-67) and column 6, lines 1-20).
Regarding claim 9:  Schob discloses a faulty motor winding unit is defined by an interruption in a wire of the motor winding unit (“the failure of a bipolar amplifier” or “a line defect in one of the loops” or “the connection between a loop and the associated power amplifier”, column 6 lines 1-20).
Regarding claim 10:  Schob discloses that the fault in the motor winding unit is defied by a short circuit of two motor winding units (column 6, lines 21-24); wherein the control unit is configured to detect two faulty motor units (column 5, lines 53-67); and wherein the control unit is configured to determine ore of the two faulty motor winding units as the faulty motor winding unit (column 3 lines 1-48) and when the control unit determines one of the two faulty motor winding units as faulty the corresponding supply 
Regarding claim 12:  Schob discloses a blood pump system (“blood pump”, column 4, line 5) with a method comprising: detecting a fault in a motor winding unit 31/32/33 (figures 1-2 shows the motor winding units, fault detection is found in column 2, lines 20-43 and column 5 lines 53-67 through column 6 lines 1-38) of an electrical motor of the blood pump, wherein each motor winding unit is configured to be individually connected to a power supply via separate phase supply lines Ia/Ib/Ic (as shown in figure 2 each motor winding unit 31/32/33 is connected individual though lines labeled Ia/Ib/Ic); wherein each separate phases supply line Ia/Ib/Ic (figures 1-2) is connected to a respective motor winding unit terminal 31/32/33 (figures 1-2, also see column 6 lines 6-20).  Schob further discloses that when a faulty motor winding is detected, switching off the corresponding phase supply line driving unit 41a/41b/41c (figures 1-2) and operating the motor by controlling the remaining motor windings (column 3, line 54 also see column 5 lines 53-67 through column 6, lines 1-38); the motor controller comprising corresponding phase supply line driving units 41a/41b/41c (figures 1-2) for each motor winding unit 31/32/33 (figures 1-2), and each phase supply line driving unit is connected through phase supply lines Ia/Ib/Ic (figures 1-2).
Regarding claim 13:  Schob discloses that detecting the fault in one of the motor winding units comprises an interruption in the phase lines(“the failure of a bipolar amplifier” or “a line defect in one of the loops” or “the connection between a loop and the associated power amplifier”, column 6 lines 1-20).
Regarding claim 14:  Schob discloses that detecting the fault of a motor winding unit is based on an electrical current through the motor winding unit (column 5, lines 53-67).
Regarding claim 17: Schob discloses that the control unit is configured to drive and control the rotational speed of  the motor (column 5, lines 55-57 “The speed of rotation of the rotor 2 is regulated by means of a speed of rotation regulator, which is, for example, integrated into the regulation unit 42”). 
Regarding claim 18:  Schob discloses that when a fault is detected switching off the corresponding phase supply line driving unit for the faulty motor winding and operating with the remaining motor windings (column 3, lines 52-62 and column 5, lines 53-67 through column 6 line 20).
Regarding claim 19:  Schob discloses that when a fault is detected adjusting parameters and operating all motor winding units (the individual phase currents or phase voltages can be regulated or modified, column 5, lines 53-67).
Regarding claim 20:  Schob discloses the fault is detected based on an actual electrical current through the motor winding units (column 7, lines 32-34). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schob US 6,278,251 in view of Aboul-Hosn et al. US 9,545,468.
Regarding claims 16 and 21:  Schob discloses the claimed invention however Schob is silent as to percutaneous insertion, the motor controller outside the patient’s body and the power supply line within the catheter fixed to the blood pump.   Aboul-Hoson however teaches of percutaneous delivery (column 19, line 25), with the motor 20 (figure 11) lying outside the patient’s body (figure 1), the power/drive cable 32 (figure 11) is located partially outside and partially inside the patient’s body and is operably connected to the blood pump which is within a catheter 132 (figure 11) containing the blood pump, therefore it is operably attached.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Schob to include a percutaneous blood pump which has the motor located outside the patient’s body operably connected to a drive cable which is within a catheter, as taught by Aboul-Hoson, in order to have an intravascular blood pump system (Aboul-Hoson column 15, lines 5-21).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792